Citation Nr: 1103878	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  05-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the 
April 29, 1968, rating decision, wherein the RO denied the claim 
of service connection for a nervous condition.  

2.  Entitlement to an effective date prior to March 31, 1999, for 
the grant of service connection for major depressive disorder 
with psychotic features.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1958 to July 1961.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the RO.

The Board remanded the case to the RO for additional development 
of the record in April 2008.  

The issue on appeal has been bifurcated for the sake of clarity 
and recharacterized as it appears on the cover page of the 
instant decision.



FINDINGS OF FACT

1.  In an April 29, 1968 rating decision, the RO denied a claim 
of service connection for a nervous condition; the Veteran did 
not appeal from that decision.  

2.  The April 29, 1968 rating decision does not contain any error 
of fact or law, that when called to the attention of later 
reviewers, compels a conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  

3.  In a November 2000 decision, the Board granted service 
connection for major depression.  The RO implemented the award in 
a May 2001 rating decision and assigned a 70 percent rating 
effective March 31, 1999, the date of the reopened claim.  In 
December 2001, the RO awarded an increased 100 percent rating 
retroactive to the original grant of service connection (March 
31, 1999).  The Veteran did not appeal from that decision.  

4.  The Veteran presented his claim for an earlier effective date 
for the grant of service connection for major depressive disorder 
in May 2004.  


CONCLUSIONS OF LAW

1.  A valid claim of CUE in the April 29, 1968 rating decision 
has not been presented.  38 U.S.C.A. §§ 5109(a), 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2010); Luallen v. Brown, 8 
Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

2.  The May 2001 RO decision is final as to the matter of the 
assignment of an effective date for the award of service 
connection for major depressive disorder with psychotic features. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

3.  The Veteran's current claim for an earlier effective date for 
the award of service connection for major depressive disorder 
with psychotic features was not timely filed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2010); Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Considering the nature of one of the claims, which involves a 
determination of whether CUE was present in a prior final rating 
decision, the Board holds that the provisions of VCAA are 
inapplicable.  

The Board believes this conclusion to be consistent with the 
holding of the United States Court of Appeals for Veterans Claims 
(Court) in Livesay v. Principi, 15 Vet. App. 165 (2001) (holding 
that a litigant alleging CUE is not pursuing a claim for benefits 
pursuant to part II or III, but rather is collaterally attacking 
a final decision, pursuant to section 5109A of part IV or section 
7111 of part V of title 38).  See also Parker v. Principi, 
15 Vet. App. 407 (2002).  

As the earlier effective date claim cannot be substantiated as a 
matter of law, the VCAA notice is not required.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on the 
ground of the lack of legal merit or the lack of entitlement 
under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, post-service VA and private treatment records, 
the transcript from the August 1990 RO hearing, VA examination 
reports, and records from the Social Security Administration.  

For the foregoing reasons, the Board finds that VA has satisfied 
its duty to notify and the duty to assist pursuant to VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; 
Dingess, supra.  

Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 


Procedural History

The Veteran filed his original claim of service connection for 
nervousness in February 1968.  An April 29, 1998, rating decision 
denied the claim of service connection for a nervous disorder.  
The Veteran did not appeal the decision.

In February 1990, the Veteran applied to reopen his claim.  In 
March 1990, the RO confirmed the prior denial of an unspecified 
psychiatric condition, to include schizophrenia, catatonic type; 
schizophrenia, undifferentiated type; and a nervous condition.  
The Veteran appealed the decision.  The Board confirmed the 
denial in an April 1992 decision.  

The Veteran applied to reopen his claim on March 31, 1999.  In an 
August 1999 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim of 
service connection for a psychiatric disorder.  The Veteran 
appealed the decision.

In a November 2000 decision, the Board granted service connection 
for major depression.  The RO implemented the award in a May 2001 
rating decision and assigned a 70 percent rating effective on 
March 31, 1999, the date of the reopened claim.   

In December 2001, the RO awarded an increased 100 percent rating 
retroactive to the original grant of service connection (March 
31, 1999).  The Veteran did not appeal the decision.  

The Veteran filed a claim for an earlier effective date for the 
award of service connection for major depressive disorder in May 
2004.  He additionally alleged CUE in the original rating 
decision denying service connection.  (Note: while the Veteran 
indicated he filed his original claim in 1962, it was in fact 
1968).


Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).


CUE

The Veteran asserts that the April 29, 1968 rating decision, 
which denied the claim of service connection for a nervous 
condition, was clearly and unmistakably erroneous.  Specifically, 
he asserts that his psychiatric condition, namely major 
depression, has been present since 1962.  See VA Form 21-4138 
received in May 2004.  

A decision by the Secretary under chapter 38 is subject to 
revision on the grounds of CUE.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  
38 U.S.C.A. § 5109(a).  

The Board notes that under 38 C.F.R. § 3.104(a) and 3.105(a), 
taken together, a rating action is final and binding in the 
absence of CUE.  A decision, which constitutes a reversal of a 
prior decision on the grounds of CUE, has the same effect as if 
the corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

Under the applicable law and regulations, an RO decision that is 
final and binding will be accepted as correct in the absence of 
CUE.  See 38 C.F.R. § 3.105(a).  

The question of whether CUE is present in a prior determination 
is analyzed under a three-pronged test.  First, it must be 
determined whether either the correct facts, as they were known 
at the time, were not before the adjudicator (that is, more than 
a simple disagreement as to how the facts were weighed and 
evaluated) or whether the statutory or regulatory provisions 
extant at that time were incorrectly applied.  

Second, the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made."  

Third, a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

According to the Court, CUE is a very specific and rare kind of 
error.  "It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  

Thus, even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be, ipso facto, clear and 
unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell at 313). 

The Court has defined CUE as administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1992).  However, the mere misinterpretation of facts does 
not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991). 

The Court has also held that the failure to fulfill the duty to 
assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
The essence of a claim of CUE is that it is a collateral attack 
on an otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  

As such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo at 44.  

Therefore, a claimant who seeks to obtain retroactive benefits 
based on CUE has a much heavier burden than that placed upon a 
claimant who seeks to establish prospective entitlement to VA 
benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(recognizing a claimant's "extra-heavy burden" of persuasion 
before the CAVC in a claim of CUE).  

In the instant case, the Veteran filed his original claim for 
benefits in February 1968.  His DD Form 214 showed he received an 
honorable discharge in July 1961.  

The service treatment records were negative for a psychiatric 
disorder, to include major depression.  The private medical 
records from Kings County Hospital Center were similarly 
negative.  There were no additional records.   

The RO denied service connection for a nervous condition in an 
April 29, 1968 rating decision.  The RO denied the claim on the 
basis that the disability was not shown in service or at 
discharge from service.  The Veteran was notified of the decision 
in May 1968.  He did not appeal the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302(a).

In February 1990, the Veteran applied to reopen his claim.  In 
March 1990, the RO confirmed the prior denial of an unspecified 
psychiatric condition, to include schizophrenia, catatonic type; 
schizophrenia, undifferentiated type, and a nervous condition.  
The Veteran appealed the decision.  The Board confirmed the 
denial in an April 1992 decision.  

At this juncture, the Board would note that, when the Board 
affirms a determination of the RO, that determination is subsumed 
by the final appellate decision.  See 38 U.S.C.A. § 7103(a); 38 
C.F.R. § 20.1104.  Thus, the March 1990 rating decision was 
subsumed by the April 1992 Board decision.

As a general rule, a decision by the Board is final unless the 
Chairman of the Board orders reconsideration of the decision.  
See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a); see also 
38 U.S.C.A. § 7111(a) (a decision by the Board is subject to 
revision on the grounds of clear and unmistakable error (CUE)).  

In the instant case, the Veteran did not file a motion for 
reconsideration or a claim for CUE in the April 1992 decision.  
Therefore, the Board's April 1992 decision is final and is not 
subject to revision on the same factual basis.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  

The Veteran petitioned to reopen his claim in March 1999.  In an 
August 1999 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim of 
service connection for a psychiatric disorder.  The Veteran 
appealed the decision.

In a November 2000 decision, the Board granted service connection 
for major depression.  The decision was based on new evidence 
added to the claims folder since 1968, which included a medical 
opinion that the Veteran's current depression was the same as was 
present in 1962 (note: new records submitted showed dysthymia 
diagnosed in 1962) and gradually deteriorated into catatonic 
episodes of psychotic depression.  

The RO implemented the award in a May 2001 rating decision and 
assigned a 70 percent rating effective on March 31, 1999, the 
date of the reopened claim.   In December 2001, the RO awarded an 
increased 100 percent rating retroactive to the original grant of 
service connection (March 31, 1999).  

The Veteran raised the instant CUE claim in 2004.  The Board has 
carefully considered the applicable law and regulations and the 
evidence of record at the time of the April 1968 rating decision 
and finds that the Veteran's assertions do not rise to the level 
of CUE in this case.  

His principal contention relative to the April 1968 rating 
decision is that his major depression had been present since 1962 
and interfered with his employment since that time.  

First, the Veteran has not argued, nor is there any evidence that 
the correct facts, as they were known at the time, were not 
before the adjudicator.  

Second, assuming he claims such, the mere assertion of 
misinterpretation of facts or a disagreement with the weighing of 
the evidence cannot constitute CUE.  See Thompson, 1 Vet. App. at 
253.  While the rating decision may not have been entirely 
comprehensive in its discussion, there is no "undebatable" error 
that had it not been made, would have manifestly changed the 
outcome of the April 1968 decision.

As noted, the service treatment records were negative for a 
psychiatric disorder, as were private medical records associated 
with the claims folder.  There were no additional records 
submitted in support of the claim in 1968.  

Moreover, the Board finds no CUE with respect to the application 
of statutory or regulatory provisions.  As such, the appeal to 
this extent must be dismissed.


Earlier Effective Date Claim

As described, an effective date for the grant of service 
connection for major depressive disorder on March 31, 1999, was 
established in the May 2001 RO rating decision.  

While an increased 100 percent rating was awarded in a December 
2001 rating decision, it was made retroactive to the date of the 
original grant of service connection, March 31, 1999.   

The Veteran did not appeal either the May 2001 or December 2001 
rating decisions.  Thus, they are final as to the effective date 
for the award of service connection for major depressive 
disorder.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2010).  

In August 2006, the Court issued Rudd v. Nicholson, 20 Vet. App. 
296 (2006) that held that, where a rating decision which 
established an effective date becomes final, an earlier effective 
date can only be established by a request for a revision of that 
decision based on CUE.  

In essence, the Court in Rudd held that there is no 
"freestanding" earlier effective date claim which could be raised 
at any time.  See Rudd, 20 Vet. App. at 299.   

Based on the precedential Court decision in Rudd, and as more 
fully explained hereinbelow, the Veteran's claim for an earlier 
effective date for the award of service connection for the major 
depressive disorder must be dismissed.

The Veteran submitted a claim for an earlier effective date for 
the award of service connection in May 2004 and CUE in the 
original rating decision, which was denied in August 2004.  

The claim for CUE in the April 29, 1968, rating decision has been 
denied in the instant case.  The Veteran has not alleged CUE in 
the April 1992 decision, which also denied the claim, nor has he 
filed a specific claim for such with the Board.  

Regardless of the August 2004 rating decision, the Veteran did 
not appeal the May 2001 rating decision that established service 
connection for major depressive disorder and that decision became 
final as to that matter. 

That being the case, the Veteran is left with only one option in 
his attempt to obtain an earlier effective date: a claim alleging 
that the 1992 decision contained CUE.  See 38 C.F.R. § 3.105 
(2009). To date, he has not filed such a claim. 

The Court made it abundantly clear in Rudd that, under these 
circumstances, dismissal is required due to the lack of a proper 
claim.  See Rudd, 20 Vet. App. at 300.  

Based on the procedural history of this case, the Board dismisses 
the appeal as to this issue without prejudice to the Veteran 
pursuing the described CUE claim.  See also Sabonis v. Brown, 6 
Vet. App. 426 (1994).  




ORDER

As no valid claim for CUE in the rating decision of April 29, 
1968, has been presented, the appeal is dismissed.

The claim for an effective date prior to March 31, 1999, for the 
award of service connection for major depressive disorder with 
psychotic features, is dismissed.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals




 Department of Veterans Affairs


